DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/27/2021, with a request for continued examination filed 11/17/2021.
Claims 1-20 are pending.
Claims 1, 13, and 18 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Arguments

Applicant’s arguments, filed 09/27/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

The Examiner notes that Applicant’s Representative is welcome and encouraged to schedule an interview with the Examiner to discuss the instant application to further prosecution. As a reminder, any 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0096507 to Valdivia et al., (hereinafter Valdivia), in view of “A comparative evaluation of human interaction for design and assembly of 3D CAD models in desktop and immersive environments” International Journal on Interactive Design and Manufacturing (2012) Iss 6, Pgs., 179–193 by Toma et al., (hereinafter Toma), in view of ”Comparative Study of CAD Software, Web3D Technologies and Existing Solutions to Support Distance-Learning Students of Engineering Profile” IJCSI International Journal of Computer Science Issues, Vol. 9, Issue 4, No 2, July 2012, pgs. 181-187 by Kostic et al., (hereinafter Kostic), in view of US Patent Publication No. 2019/0095418 to Gonzalez et al., (hereinafter Gonzalez), in further view of “RoMA: Interactive Fabrication with Augmented Reality and a Robotic 3D Printer” YouTube video accessed at https://www.youtube.com/watch?v=sKRneICyaV4, May 15, 2018, 18 mins 46 sec by ACM SIGCHI, 9 page PDF printout (hereinafter RoMA. Note: Print out of portions of video will be cited in the instant Office Action).

Regarding claim 1, Valdivia teaches an Information Handling System (IHS) (Computing system, see P222-224, Valdivia), comprising:
a host processor (Processor, see P224, Valdivia); and a memory coupled to the host processor (Memory, see P222-223, Valdivia), the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
produce a virtual object (Virtual object produced in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) for display by a Head-Mounted Device (HMD) (Headset worn by user, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application (Virtual/augmented reality, see P126, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia); 
execute a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia); 
transmit electronic data to a three-dimensional (3D) printer coupled to the HIS, wherein the data enables a 3D printer to build a physical instance of the manipulated virtual object (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia).

Valdivia does not explicitly teach generate a first electronic file in an Extensible Markup Language (XML) format, wherein the first XML file describes a virtual object; generate a second electronic file in an XML format, wherein the second XML file describes a manipulated virtual object, wherein the electronic file describing the manipulated virtual object is created by modifying a first electronic file describing the virtual object to incorporate at least one change to a physical characteristic of the virtual object; and a printer file.
generate a first electronic file, wherein the first file describes a virtual object (A file is generated to render a virtual object in a virtual environment, thus the file describes the virtual object, see Fig. 3, Pg. 185 Col 1, Toma. Also see Endo in relevant prior art and Kosick, which also teach generating a file format for rendering an object in a virtual environment); generate a second electronic file in, wherein the second file describes a manipulated virtual object, wherein the electronic file describing the manipulated virtual object is created by modifying a first electronic file describing the virtual object to incorporate at least one change to a physical characteristic of the virtual object (A virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a “second” file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different second file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “first” and “second” file. Nonetheless, the instant office action includes an alternative rejection with an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach the intended use limitation of a file in an Extensible Markup Language (XML) format. A printer file.
However, Kostic from the same or similar field of digital models and virtual environments, teaches the intended use limitation of a file in an Extensible Markup Language (XML) format (A model in a virtual environment is represented by an X3D file format. X3D is an XML format, see Pg. 183 Col 2, Pg. 182 and Table 1, Kostic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating an XML file, as taught by Kostic.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render a model in a virtual environment by use of a lightweight file format that enables 3D data to be presented (see Pg. 182 Col 1 last para, and col 1, Kostic). 

Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define see P7, P10-11, P9, P1, P5-6, Gonzalez). 

Valdavia does not explicitly teach produce a time-lapse pre-build of a manipulated virtual object for display by an HMD; and overlay the time-lapse pre-build of the manipulated virtual object over a print area of the 3D printer.
However, RoMA from the same or similar field of 3D printing of 3D digital models, teaches produce a time-lapse pre-build of a manipulated virtual object for display by an HMD (A model prior to build time is displayed on a head mounted display, see RoMA times 2:18-230 and 7:41; Pgs 4 and 8 of PDF); and overlay the time-lapse pre-build of the manipulated virtual object over a print area of the 3D printer (A model prior to build time is displayed on a head mounted display over a print area of a 3D printer, see RoMA times 2:18-230 and 7:41; Pgs 4 and 8 of PDF).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating displaying of a manipulated virtual object on a print area, as taught by RoMA.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide interactive fabrication that permits a user to better visualize a model as it will appear in the real world prior to printing so as to make adjustment in design as needed (see Abs RoMa). 

Regarding claim 2, the combination of Valdivia, Toma, Kostic, Gonzalez, and RoMA teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia further teaches wherein a virtual object is displayed by an HMD as a digital image overlaid upon a user's natural visual perception of a surrounding physical environment (Overlay virtual objects on real world, see P106, P135, P106-110, P126, P131-132, P3-7, Valdivia).

Regarding claim 3, the combination of Valdivia, Toma, Kostic, Gonzalez, and RoMA teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia further teaches wherein a command further comprises a gesture captured by a HMD (User input commands are captured in headset, see P107, P5, P7, P135, P11, P106-110, P126, P131-132, P3-7, Valdivia).


Regarding Claim 13, Valdivia teaches a hardware memory device having program instructions stored thereon that, upon execution by a hardware processor of a three-dimensional (3D) printer (Printer,  see P135, P106-110, P126, P131-132, P3-7, Valdivia), cause the 3D printer to: 
receive an electronic data (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia)corresponding to a manipulated virtual object (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia) from an Information Handling System (IHS) (Computing system, see P222-224, Valdivia) coupled to a Head-Mounted Device (HMD) during execution of a virtual, augmented, or mixed reality (xR) application  (Headset worn by user to running a virtual environment, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia), wherein a virtual object is produced by the IHS during the xR application (Virtual object produces in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia), wherein the IHS is configured to execute a command with respect to the virtual object to produce a manipulated virtual object (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia), and build a physical instance of the manipulated virtual object (Printing of virtual object by 3d printer, means a physical instance of a virtual object is built,  see P135, P106-110, P126, P131-132, P3-7, Valdivia).

Valdivia does not explicitly teach file for printing; wherein an electronic file corresponding to a manipulated virtual object is created by modifying an electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object, wherein the electronic file corresponding to the manipulated virtual incorporates at least one change to the orientation or position of the manipulated virtual object made within a print area of the 3D printer, and wherein an electronic file corresponding to the manipulated virtual object and the electronic file corresponding to the virtual object are not the same electronic file;

However, Toma from the same or similar field of virtual reality and objects, teaches wherein an electronic file corresponding to a manipulated virtual object is created by modifying an electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object, and wherein an electronic file corresponding to the manipulated virtual object and the electronic file corresponding to the virtual object are not the same electronic file  (A virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “files”. Nonetheless, the instant office action includes an alternative rejection with an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render and update rendering of a modeled object in a virtual environment by using a file format that is better adapted for visual rendering of cad objects (see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define a shape of three dimensional model in a certain format that may be used by the system and printing system (see P7, P10-11, P9, P1, P5-6, Gonzalez). 

Valdavia does not explicitly teach wherein an electronic file corresponding to a manipulated virtual incorporates at least one change to an orientation or position of the manipulated virtual object made within a print area of the 3D printer.
 wherein an electronic file corresponding to a manipulated virtual incorporates at least one change to an orientation or position of the manipulated virtual object made within a print area of the 3D printer (A model of a virtual object is displayed in a print area and manipulated about its central orientation, see RoMA times 3:15-3:30, 2:18-230 and 15 -15:33; Pgs 4 and 7, 8 of PDF).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating displaying of a manipulated virtual object on a print area for manipulation of orientation and position, as taught by RoMA.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide interactive fabrication that permits a user to better visualize a model as it is manipulated to an orientation for a desired print location (see Abs, time 3:20-3:30, RoMa). 


Claim 14 is rejected on the same grounds as claim 2.

Regarding Claim 18, Valdivia teaches a method, comprising: producing a virtual object (Virtual object produced in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) for display by a Head-Mounted Device (HMD) (Headset worn by user, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application  (Virtual/augmented reality, see P126, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia); executing a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia); and transmitting a electronic data corresponding to the manipulated virtual object to a three-dimensional (3D) printer coupled to the IHS, wherein the electronic data enables the 3D printer to build a (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia), and wherein the second electronic file corresponding to the manipulated virtual object is created by modifying  a first electronic file corresponding to the virtual object to incorporate at least one change to a physical characteristic of the virtual object.

Valdivia does not explicitly teach generating a first electronic file in an Extensible Markup Language (XML) format, wherein the first XML file describes a virtual object; a second electronic file corresponding to a manipulated virtual object, wherein the second electronic file corresponding to the manipulated virtual object is created by modifying a first electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object; and a printer file. and transmitting at least one configuration option for printing the manipulated virtual object to the 3D printer based upon a second command, wherein the second command comprises a gesture captured by the HMD, and wherein the configuration option includes at least one of: a type of material to be injected, a type of nozzle used, a scale or dimension applied to the virtual object, or a texture.


However, Toma from the same or similar field of virtual reality and objects, teaches generating a first electronic file, wherein the first file describes a virtual object (A file is generated to render a virtual object in a virtual environment, thus the file describes the virtual object, see Fig. 3, Pg. 185 Col 1, Toma. Also see Endo in relevant prior art and Kosick, which also teach generating a file format for rendering an object in a virtual environment); a second electronic file corresponding to a manipulated virtual object, wherein the second electronic file corresponding to the manipulated virtual object is created by modifying a first electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object (A virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a “second” file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different second file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “first” and “second” file. Nonetheless, the instant office action includes an alternative rejection with an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render and update rendering of a modeled object in a virtual environment by using a file format that is better adapted for visual rendering of cad objects (see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach the intended use limitation of a file in an Extensible Markup Language (XML) format. A printer file.
However, Kostic from the same or similar field of digital models and virtual environments, teaches the intended use limitation of a file in an Extensible Markup Language (XML) format (A model in a virtual environment is represented by an X3D file format. X3D is an XML format, see Pg. 183 Col 2, Pg. 182 and Table 1, Kostic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating an XML file, as taught by Kostic.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render a model in a virtual environment by use of a lightweight file format that enables 3D data to be presented (see Pg. 182 Col 1 last para, and col 1, Kostic). 

Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define a shape of three dimensional model in a certain format that may be used by the system and printing system (see P7, P10-11, P9, P1, P5-6, Gonzalez). 

Valdavia does not explicitly teach transmitting at least one configuration option for printing a manipulated virtual object to a 3D printer based upon a second command, wherein the second command comprises a gesture captured by an HMD, and wherein the configuration option includes at least one of: a type of material to be injected, a type of nozzle used, a scale or dimension applied to the virtual object, or a texture.

However, RoMA from the same or similar field of 3D printing of 3D digital models, teaches transmitting at least one configuration option for printing a manipulated virtual object to a 3D printer based upon a second command, wherein the second command comprises a gesture captured by an HMD, and wherein the configuration option includes at least one of: a type of material to be injected, a type of nozzle used, a scale or dimension applied to the virtual object, or a texture (A gesture command using head mounted display permits a model’s dimensions to be configured on at least a top end, see RoMA times 2:15-2:25; Pgs3-4 of PDF).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating gestures to configure aspects of a model, as taught by RoMA.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide interactive fabrication that permits a user to better visualize and adjust a model to a desired shape (see Abs, time 2:15-2:25, RoMa). 


Claims 4-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, in view of Toma, in view of Kostic, in view of Gonzalez, in view of RoMA, and in further view of US Patent Publication No. 2016/0217617 to Barribeau (hereinafter Barribeau)

Regarding claim 4, the combination of Valdivia, Toma, Kostic, Gonzalez, and RoMA teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia teaches a manipulated virtual object printed in a 3D printer (Printing of virtual object, see P135, P106-110, P126, P131-132, P3-7, Valdivia)

However, Barribeau from the same or similar field of augmented reality systems and printing, teaches g a gesture moves a virtual object to a print area of a printer (Drag print object to printer, see P26, P23, P24, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a gesture to cause printing, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow more efficient and logical interaction to a peripheral (see P12-13, Barribeau). 


Regarding claim 5, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA, and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia further teaches displaying augmented reality by an HMD (Headset worn by user, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia)

Barribeau further teaches wherein a printer is displayed as a digitally-generated image (Graphical representation of printer, see P13, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating graphical representations, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit virtual interaction with objects in an environment (see P13, Barribeau). 


Regarding claim 6, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Barribeau further teaches wherein a printer is naturally visible as part of a surrounding physical environment (Physical environment with printer, see P13, P24, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating an object in a physical environment, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit virtual interaction with objects in an physical environment (see P13, Barribeau). 


Regarding claim 7, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Barribeau further teaches wherein a printer further comprises a fiducial mark (Fiducial mark on a peripheral such as a printer, see P22, P27, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a fiducial mark, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect an object of interest in an environment (see P22, Barribeau). 


Regarding claim 8, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA, and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Barribeau further teaches wherein a fiducial mark further comprises an infrared Light-Emitting Diode (LED) (IR mark, see P22, P27, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a fiducial mark, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect an object of interest in an environment through known signal (see P22, Barribeau). 


Regarding claim 9, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Barribeau further teaches wherein program instructions, upon execution, further cause an IHS to determine that a gesture places a manipulated virtual object in a print area based upon detection of a position of the fiducial mark in a user's Field-of- View (FOV) (Gesture to place object in print area, wherein the printer is detected in field of view through markers see P26-28, P22-24, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a detecting a fiducial mark of an object of interest for manipulation, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect an object of interest in an environment that is to be manipulated (see P28, P27, P13, Barribeau). 

Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 9.



Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, in view of Toma, in view of Kostic, in view of Gonzalez, in view of RoMA, in view of Barribeau, and in further view of US Patent Publication No. 2017/0160800 to Reunamaki et al (hereinafter Reunamaki).

Regarding claim 10, the combination of Valdivia, Toma, Kostic, Gonzalez, RoMA and Barribeau teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia further teaches user input and manipulation by use of gaze (User input commands are captured in headset including gaze, see P107, P5, P7, P135, P11, P106-110, P126, P131-132, P3-7, Valdivia)
Barribeau further teaches program instructions, upon execution, further cause a IHS to determine that a gesture places a manipulated virtual object in a print area (Drag print object to printer, see P26, P23, P24, Barribeau).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a gesture to cause printing, as taught by Barribeau.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow more efficient and logical interaction to a peripheral (see P12-13, Barribeau).

Valdivia does not explicitly wherein program instructions, upon execution, cause a IHS to determine a gesture command based upon detection of a gaze focus matching a location of a print area.
g a gesture moves a virtual object to a print area of a printer (Gaze focus to a print area causes a print command to start, see P46-50, P 63, P57-58, P43, P30, P33, P2, Reunamaki).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a gaze to cause printing, as taught by Reuamaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow more convenient, efficient and logical interaction to a peripheral (see P2, Reunamaki; P12-13, Barribeau).


Claim 17 is rejected on the same grounds as claim 10.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, in view of Toma, in view of Kostic, in view of Gonzalez, in view of RoMA, and in further view of US Patent No. 8,847,953 to Cho et al., (hereinafter Cho).

Regarding claim 11, the combination of Valdivia, Toma, Kostic, Gonzalez, and RoMA teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Vildivia wherein program instructions, upon execution, further cause an IHS to: instruct a 3D printer to initiate reproduction of a physical instance of a manipulated virtual object (Printing of virtual object, see P135, P106-110, P126, P131-132, P3-7, Valdivia); 

Valdivia does not explicitly teach overlay a virtual object over a physical instance concurrently with the physical instance being built by a 3D printer.
overlay a virtual object over a physical instance concurrently with the physical instance being built by a 3D printer (Overlay over priting, see C4 L52-60; C6 L63 to C7 L26, Figs 2-4, Cho).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating overlay of object as object is being printed, as taught by Cho.  
One of ordinary skill in the art would have been motivated to do this modification in order to better visually see progress of printing (see C5 L53-60, Cho).

Claim 19 is rejected on the same grounds as claim 11.




Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, in view of Toma, in view of Kostic, in view of Gonzalez, in view of RoMA, and in further view of US Patent Publication No. 2015/0005919 to McGatha (hereinafter McGatha).

Regarding claim 12, the combination of Valdivia, Toma, Kostic, Gonzalez, and RoMA teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Valdivia does not explicitly teach wherein program instructions, upon execution, further cause an IHS to convert an XML format to a 3D Manufacturing Format (3MF) format using an Application Programming Interface (API) prior to the transmission.

g wherein program instructions, upon execution, further cause an IHS to convert an XML format to a 3D Manufacturing Format (3MF) format using an Application Programming Interface (API) prior to the transmission (API formats (converts) to a 3MF standard for execution in printing, see P23, P22, P20, McGatha. NOTE: 3MF is a known file format for printing. The instant specification in para 78 seems to indicate an XML file is processed into its binary form from execution, as such there would be no inconsistency in having a 3MF file processed for execution as meaning the “conversion.” Therefore, it is noted that the “converting” of the instant limitation is being interpreted as processing a 3MF and executing the printing from said file).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating format conversion, as taught by McGatha.  
One of ordinary skill in the art would have been motivated to do this modification in order to better translate 3D models to a format specific to a device (see P23, P5, McGatha).

Claim 20 is rejected on the same grounds as claim 12.



ALTERNATE REJECTION OF CLAIMS:


Claims 1-3, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0096507 to Valdivia et al., (hereinafter Valdivia), in view of “A comparative evaluation of human interaction for design and assembly of 3D CAD models in desktop and immersive environments” International Journal on Interactive Design and Manufacturing (2012) Iss 6, Pgs., 179–193 by Toma et al., (hereinafter Toma), in view of US Patent Publication No. 2019/0095418 to Gonzalez et al., (hereinafter Gonzalez), in further view of US Patent Publication No. 2011/0004331 to Cinader et al., (hereinafter Cinader), in further view of Publication No. 2015/0331576 to Piya et al., (hereinafter Piya), and in further view Publication No. 2019/0347865 to Hackett et al., (hereinafter Hackett), .

Regarding claim 1, Valdivia teaches an Information Handling System (IHS) (Computing system, see P222-224, Valdivia), comprising:
a host processor (Processor, see P224, Valdivia); and a memory coupled to the host processor (Memory, see P222-223, Valdivia), the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
produce a virtual object (Virtual object produces in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) for display by a Head-Mounted Device (HMD) (Headset worn by user, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application (Virtual/augmented reality, see P126, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia); 
execute a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia); 
transmit electronic data to a three-dimensional (3D) printer coupled to the HIS, wherein the data enables a 3D printer to build a physical instance of the manipulated virtual object (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia).


However, Toma from the same or similar field of virtual reality and objects, teaches generate a first electronic file, wherein the first file describes a virtual object (A file is generated to render a virtual object in a virtual environment, thus the file describes the virtual object, see Fig. 3, Pg. 185 Col 1, Toma. Also see Endo in relevant prior art and Kosick, which also teach generating a file format for rendering an object in a virtual environment); generate a second electronic file in, wherein the second file describes a manipulated virtual object, wherein the electronic file describing the manipulated virtual object is created by modifying a first electronic file describing the virtual object to incorporate at least one change to a physical characteristic of the virtual object (An virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a “second” file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as being describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different second file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “first” and “second” file. Nonetheless, the instant rejection includes an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render and update rendering of a modeled object in a virtual environment by using a file format that is better adapted for visual rendering of cad objects (see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach the intended use limitation of a file in an Extensible Markup Language (XML) format. A printer file.
However, Kostic from the same or similar field of digital models and virtual environments, teaches the intended use limitation of a file in an Extensible Markup Language (XML) format (A model in a virtual environment is represented by an X3D file format. X3D is an XML format, see Pg. 183 Col 2, Pg. 182 and Table 1, Kostic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating an XML file, as taught by Kostic.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render a model in a virtual environment by use of a lightweight file format that enables 3D data to be presented (see Pg. 182 Col 1 last para, and col 1, Kostic). 


Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define a shape of three dimensional model in a certain format that may be used by the system and printing system (see P7, P10-11, P9, P1, P5-6, Gonzalez). 


Although it is evident from Toma that a second, different file is generated on a rendered modified virtual object, Cinader, from the same or similar field of manipulated data and files, teaches an alternative interpretation of the claims, wherein an edited object’s data is saved in a second file, while conserving the first (original) file (An original file and an edited version of the original file are saved, thus first and second files are generated, where a second file describes manipulated version of the first file, see P39, Cinader)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating first and second files, as taught by Cinader.  
One of ordinary skill in the art would have been motivated to do this modification in order to preserve an unedited version of a file for reference, so that the original unedited data is not lost forever in case changes need to be reverted  (see P39, Cinader; Pgs. 1-2, Wilkins ). 


Piya from the same or similar field of Virtual design of objects using virtual environments employing head mounted devices and using xml file format wherein designs can be printed, also teaches wherein an electronic file describing a manipulated virtual object (An existing virtual object described in an x3d file, which is an xml file format, see P38-41, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya) is created by modifying an electronic file describing a virtual object to incorporate at least one change to a physical characteristic of the virtual object (A modified file is created based on altering a virtual object, see P205, P38-41, P85, P173-178, P187, P192, P196-199, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya). Piya also teaches a first file describing a virtual object (Importing an object from a file, see P85, Piya) and a modified file second modified file (Exporting of a generated modified object, see P85, Piya)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating file describing an object and modifying, as taught by Piya.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system with the required information of a design and to save modifications for future use and transmission (see P38, P205, Piya; also Hackett P178, 228, P230, Fig. 35-36). 

Hackett is also from the same or similar field of virtual reality environments for design of objects using head mounted displays and files, teaches importing objects into a VR space, manipulating/altering the objects, saving objects to files for loading at another time, and exporting for rapid prototyping (see P178, P228, P230, Figs. 35-36, Hackett).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating the known object and file use techniques, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate saving of modifications and loading of designs for further modification and for post processing see P178, P228, P230, Figs. 35-36, Hackett). 


Regarding Claim 13, Valdivia teaches a hardware memory device having program instructions stored thereon that, upon execution by a hardware processor of a three-dimensional (3D) printer (Printer,  see P135, P106-110, P126, P131-132, P3-7, Valdivia), cause the 3D printer to: 
receive an electronic data (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia)corresponding to a manipulated virtual object (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia) from an Information Handling System (IHS) (Computing system, see P222-224, Valdivia) coupled to a Head-Mounted Device (HMD) during execution of a virtual, augmented, or mixed reality (xR) application  (Headset worn by user to running a virtual environment, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia), wherein a virtual object is produced by the IHS during the xR application (Virtual object produces in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia), wherein the IHS is configured to execute a command with respect to the virtual object to produce a manipulated virtual object (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia), and build a physical instance of the manipulated virtual object (Printing of virtual object by 3d printer, means a physical instance of a virtual object is built,  see P135, P106-110, P126, P131-132, P3-7, Valdivia).

Valdivia does not explicitly teach file for printing; wherein an electronic file corresponding to a manipulated virtual object is created by modifying an electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object, and wherein an electronic file 

However, Toma from the same or similar field of virtual reality and objects, teaches wherein an electronic file corresponding to a manipulated virtual object is created by modifying an electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object, and wherein an electronic file corresponding to the manipulated virtual object and the electronic file corresponding to the virtual object are not the same electronic file  (A virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “files”. Nonetheless, the instant office action includes an alternative rejection with an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define a shape of three dimensional model in a certain format that may be used by the system and printing system (see P7, P10-11, P9, P1, P5-6, Gonzalez). 

Although it is evident from Toma that a second, different file is generated on a rendered modified virtual object, Cinader, from the same or similar field of manipulated data and files, teaches an alternative interpretation of the claims, wherein an edited object’s data is saved in a second file, while conserving the first (original) file (An original file and an edited version of the original file are saved, thus first and second files are generated, where a second file describes manipulated version of the first file, see P39, Cinader)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating first and second files, as taught by Cinader.  
One of ordinary skill in the art would have been motivated to do this modification in order to see P39, Cinader; Pgs. 1-2, Wilkins ). 


Piya from the same or similar field of Virtual design of objects using virtual environments employing head mounted devices and using xml file format wherein designs can be printed, also teaches wherein an electronic file describing a manipulated virtual object (An existing virtual object described in an x3d file, which is an xml file format, see P38-41, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya) is created by modifying an electronic file describing a virtual object to incorporate at least one change to a physical characteristic of the virtual object (A modified file is created based on altering a virtual object, see P205, P38-41, P85, P173-178, P187, P192, P196-199, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya). Piya also teaches a first file describing a virtual object (Importing an object from a file, see P85, Piya) and a modified file second modified file (Exporting of a generated modified object, see P85, Piya)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating file describing an object and modifying, as taught by Piya.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system with the required information of a design and to save modifications for future use and transmission (see P38, P205, Piya; also Hackett P178, 228, P230, Fig. 35-36). 

Hackett is also from the same or similar field of virtual reality environments for design of objects using head mounted displays and files, teaches importing objects into a VR space, manipulating/altering the objects, saving objects to files for loading at another time, and exporting for rapid prototyping (see P178, P228, P230, Figs. 35-36, Hackett).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and 
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate saving of modifications and loading of designs for further modification and for post processing systems (see P178, P228, P230, Figs. 35-36, Hackett). 


Regarding Claim 18, Valdivia teaches a method, comprising: producing a virtual object (Virtual object produced in virtual environment, see P126, P135, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) for display by a Head-Mounted Device (HMD) (Headset worn by user, see Figs. 3A-3B, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application  (Virtual/augmented reality, see P126, P3-7, 106-110, P126, P131-132, P134, P135, Valdivia); executing a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD (Virtual objects may be produced and manipulation with virtual tool commands including gestures and gaze inputs, see P134-P135, P106-110, P126, P131-132, P3-7, Valdivia); and transmitting a electronic data corresponding to the manipulated virtual object to a three-dimensional (3D) printer coupled to the IHS, wherein the electronic data enables the 3D printer to build a physical instance of the manipulated virtual object (Printing of virtual object by 3d printer, which requires transmission of the data describing the manipulated object,  see P135, P106-110, P126, P131-132, P3-7, Valdivia), and wherein the second electronic file corresponding to the manipulated virtual object is created by modifying  a first electronic file corresponding to the virtual object to incorporate at least one change to a physical characteristic of the virtual object.

Valdivia does not explicitly teach generating a first electronic file in an Extensible Markup Language (XML) format, wherein the first XML file describes a virtual object; a second electronic file corresponding to a manipulated virtual object, wherein the second electronic file corresponding to the manipulated virtual object is  and a printer file

However, Toma from the same or similar field of virtual reality and objects, teaches generating a first electronic file, wherein the first file describes a virtual object (A file is generated to render a virtual object in a virtual environment, thus the file describes the virtual object, see Fig. 3, Pg. 185 Col 1, Toma. Also see Endo in relevant prior art and Kosick, which also teach generating a file format for rendering an object in a virtual environment); a second electronic file corresponding to a manipulated virtual object, wherein the second electronic file corresponding to the manipulated virtual object is created by modifying a first electronic file corresponding to a virtual object to incorporate at least one change to a physical characteristic of the virtual object (A virtual object is created by successive manipulation, and represented by a vrml file. A manipulation of the object must create a modification of the file which describes it, and hence a “second” file different from the file before the modification must be generated to render the modified object, see Pg 185-186, Toma. Note: under broadest reasonable interpretation, paragraphs 71-73 of the instant specification and accompanying figures, can be interpreted as describing the inherent change that must be made in a file to describe modification in data. In other words, any file that is changed is inherently a different second file with respect the original file before the change. Moreover, in the case of Toma, it is clear that a model rendered in 3d is described by a vrml file, and if the model is changed, then the rendering file must correspondingly be different to reflect the change. The instant specification does not state that two files are kept or saved, or that different file names are used, meaning that it seems that this is the most appropriate interpretation of the “first” and “second” file. Nonetheless, the instant office action includes an alternative rejection with an interpretation where an original file is kept as well as with a file containing modifications, even though the instant claims are not nearly this specific. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating generation of a file describing a virtual object and corresponding manipulations, as taught by Toma.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render and update rendering of a modeled object in a virtual environment by using a file format that is better adapted for visual rendering of cad objects (see Pg. 185-186, Toma, Endo P79, Kostic  Pg. 182 Col 1 last para, and col 1, Kostic)

Valdivia does not explicitly teach the intended use limitation of a file in an Extensible Markup Language (XML) format. A printer file.
However, Kostic from the same or similar field of digital models and virtual environments, teaches the intended use limitation of a file in an Extensible Markup Language (XML) format (A model in a virtual environment is represented by an X3D file format. X3D is an XML format, see Pg. 183 Col 2, Pg. 182 and Table 1, Kostic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating an XML file, as taught by Kostic.  
One of ordinary skill in the art would have been motivated to do this modification in order to efficiently render a model in a virtual environment by use of a lightweight file format that enables 3D data to be presented (see Pg. 182 Col 1 last para, and col 1, Kostic). 

Valdivia does not explicitly teach a printer file.
However, Gonzalez from the same or similar field of 3D printing of 3D digital models, teaches an electronic file for printing (3D Printer prints object based on file, see P7, P10-11, P9, P1, P5-6, Gonzalez).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating a printing file, as taught by Gonzalez.  
One of ordinary skill in the art would have been motivated to do this modification in order to define a shape of three dimensional model in a certain format that may be used by the system and printing system (see P7, P10-11, P9, P1, P5-6, Gonzalez). 

Although it is evident from Toma that a second, different file is generated on a rendered modified virtual object, Cinader, from the same or similar field of manipulated data and files, teaches an alternative interpretation of the claims, wherein an edited object’s data is saved in a second file, while conserving the first (original) file (An original file and an edited version of the original file are saved, thus first and second files are generated, where a second file describes manipulated version of the first file, see P39, Cinader)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating first and second files, as taught by Cinader.  
One of ordinary skill in the art would have been motivated to do this modification in order to preserve an unedited version of a file for reference, so that the original unedited data is not lost forever in case changes need to be reverted  (see P39, Cinader; Pgs. 1-2, Wilkins ). 


Piya from the same or similar field of Virtual design of objects using virtual environments employing head mounted devices and using xml file format wherein designs can be printed, also teaches wherein an electronic file describing a manipulated virtual object (An existing virtual object described in an x3d file, which is an xml file format, see P38-41, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya) is created by modifying an electronic file describing a virtual object to incorporate at least one change to a physical characteristic of the virtual object (A modified file is created based on altering a virtual object, see P205, P38-41, P85, P173-178, P187, P192, P196-199, P45, P65, P59, 69, P173-178, P187, P192, P196-199, P205, Piya). Piya also teaches a first file describing a virtual object (Importing an object from a file, see P85, Piya) and a modified file second modified file (Exporting of a generated modified object, see P85, Piya)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating file describing an object and modifying, as taught by Piya.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system with the required information of a design and to save modifications for future use and transmission (see P38, P205, Piya; also Hackett P178, 228, P230, Fig. 35-36). 

Hackett is also from the same or similar field of virtual reality environments for design of objects using head mounted displays and files, teaches importing objects into a VR space, manipulating/altering the objects, saving objects to files for loading at another time, and exporting for rapid prototyping (see P178, P228, P230, Figs. 35-36, Hackett).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the virtual reality system with printing as described by Valdivia and incorporating the known object and file use techniques, as taught by Hackett.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate saving of modifications and loading of designs for further modification and for post processing systems (see P178, P228, P230, Figs. 35-36, Hackett). 


All dependent claims in the alternate rejection are rejected in similar fashion and in view of the same corresponding references of the dependent claims of first rejection, with the obvious difference that the alternate rejections also include Cinader, Piya, and Hackett. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117